Citation Nr: 0604284	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-20 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from March 1972 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive appeal 
(VA Form 9), dated in December 2002, the appellant indicated 
that he wanted a hearing at the RO before the Board (Travel 
Board).  However, in a statement in support of claim (VA Form 
21-4138), dated in June 2004, the appellant stated that he no 
longer wanted a Travel Board hearing; rather, he noted that 
he wished to be scheduled for a hearing at the RO before a 
local hearing officer.  In October 2004, a hearing was 
conducted at the RO before a local hearing officer.  

In December 2005, the appellant's case was certified on 
appeal to the Board.  In January 2006, the Board received a 
statement in support of claim from the appellant, dated in 
December 2005.  In the statement, the appellant indicated 
that he desired either a hearing at the RO before the Board 
or a videoconference hearing.  Therefore, in light of the 
above, this case needs to be returned to the RO so that a 
Travel Board or a videoconference hearing may be scheduled.   

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

Contact should be made with the 
appellant's representative to clarify 
whether the appellant desires a Travel 
Board hearing before the Board or a 
videoconference hearing with the Board.  
The RO should place the appellant's name 
on the docket for the requested hearing 
before the Board, according to the date 
of his request for such a hearing.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

